TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 2, 2021



                                     NO. 03-21-00417-CV


                        James Construction Group, LLC, Appellant

                                               v.

   Ola Pennington, Individually and as Representative of the Estate of Markeith Stokes,
   Deceased; Markeith Pleasant; Micha Pleasant; Malik Pleasant; Malcolm Stokes; and
                                Andrew Stokes, Appellees




       APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court. James Construction

Group, LLC has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear their own costs relating to this appeal, both in this

Court and in the court below.